DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, IDS and the close prior arts, it appears that the allowance of claims 1-24 is appropriate. 
The close prior arts Boylston et al. (US-PG-PUB No. 2004/0093040) on [0019] and Figs. 1 and 2 teach of inductive coupling of transmitting coil 15 and receiving coil 16 where electrical energy is transferred from primary coil to secondary coil. Transmitting and receiving coils are positioned in auditory canal and middle ear, respectively. The transmitting coil receives auditory signals from a switching amplifier and transmits to receiving coil. An electrode (17) demodulates the electromagnetically coupled audio signals and transmits the demodulated signals to cochlea. The prior art fails to teach that the vibratory load comprising a balanced armature transducer wherein the balanced armature transducer comprises a winding; and a rectifying circuit connected between an output of the second coil and the vibratory load wherein the rectifying circuit comprises: a diode having an input and an output, wherein the input is connected to the output of the second coil and the output is connected to the winding; and a capacitor connected between the output of the diode and the second coil as claimed in claim 1.
Therefore the prior art do not meet the requirements of the claimed invention as recited in the broadest claim respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claim 1 is allowed.
Claims 2-24 are allowed for their dependency from independent claim 1.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Schuylenbergh et al., US-PG-PUB No. 2010/0272299, Body-Worn Wireless Transducer Module, Fig. 29 shows a wireless interface 19 configured to transfer data signals to and/or from the implant 101.
Schulman et al., US-PAT No. 6,067,474, Implantable Device With Improved Battery Recharging And Powering Configuration, Fig. 17 shows an implantable cochlear stimulator (ICS) is attached to the electrode array 114, and also includes two coils 180 and 182. Coil 180 receives a carrier signal, rectifies it using diodes CR1 and CR2, and the rectified signal then provides operating power for the ICS.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653